Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 4, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to 5Vi to 11 years, unanimously affirmed.
The Supreme Court properly excluded from the time chargeable to the People, for the purpose of CPL 30.30, the period from December 12, 1990 to August 24, 1992, during which time a bench warrant was outstanding for defendant’s arrest, since the People established that his location was unknown and could not be determined by due diligence (see, People v Bolden, 81 NY2d 146). The record at the speedy trial hearing established that the warrant squad detective assigned to this matter expended considerable effort in attempting to locate defendant at his out-of-State address and that the detective exhausted all reasonable investigative leads as to defendant’s whereabouts (People v Marrin, 187 AD2d 284, Iv denied 81 NY2d 843).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.